Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 11,167,207 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
dividing the geographic area into cells, each cell corresponding to a portion of the geographic area
assigning real-world data to the cells, the real-world data for a cell indicating properties of the corresponding portion of the geographic area 
constructing a graph including nodes and edges, the nodes corresponding to the cells and the edges connecting nodes that correspond to adjacent cells
partitioning the graph into contiguous segments based on the real-world data
defining regions of the geographic area based on the contiguous segments of the graph
storing the defined regions in a data store
partitioning the graph into a set of first order contiguous segments
for each first order contiguous segment, partitioning the first order contiguous segment into a set of second order contiguous segments
wherein defining regions of the geographic area based on the contiguous segments of the graph comprises combining a pair of contiguous segments of the graph to obtain a combined segment
re-partitioning the combined segment into a pair of re-partitioned segments
responsive to the repartitioned segments meeting one or more criteria, keeping the re-partitioned segments for defining regions of the geographic area
generating a first contiguous segment from the graph
responsive to the first contiguous segment meeting one or more criteria, removing the first contiguous segment from the graph
generating a second contiguous segment from the remaining graph
wherein generating the first contiguous segment from the graph comprises selecting a node of the graph
iteratively merging nodes connected to the selected node into the selected node, each iteration comprising: determining a set of nodes connected to the selected node, the nodes connected by edges in the graph
merging a node of the set of nodes into the selected node based on weightings of edges connecting the set of nodes to the selected node
wherein the edges are weighted by the real-world data and generating the first contiguous segment from the graph further comprises, responsive to the first contiguous segment not meeting one or more criteria: generating new weights for the edges in the graph
regenerating the first contiguous segment based on the new weights 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beesly et al (US 6,574,553 B1).
Regarding claim 1, Beesly discloses a method for dividing a geographic area into regions (Abstract), the method comprising dividing the geographic area into cells, each cell corresponding to a portion of the geographic area (Fig. 6: 202 - 212), assigning real-world data to the cells, the real-world data for a cell indicating properties of the corresponding portion of the geographic area (col. 8 line 36: feature data), constructing a graph including nodes and edges, the nodes corresponding to the cells and the edges connecting nodes that correspond to adjacent cells (col. 8 line 39: edge node), partitioning the graph into contiguous segments based on the real-world data using an iterative process (Fig. 9), defining regions of the geographic area based on the contiguous segments of the graph (Fig. 6: 202 - 212), and storing the defined regions in a data store (col. 7 line 54: each geographic region 202 – 212 is … stored). 
Claim 11 recites a computer-readable medium comprising substantially the same limitations as those in claim 1 above.  It is accordingly rejected for the same reasons given supra.

Allowable Subject Matter
Claims 2-5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6-10, 12-15 and 17-20 would be allowable if appropriate action is taken to overcome the rejection(s) the nonstatutory double patenting doctrine set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715